MEMORANDUM OPINION


No. 04-05-00632-CV

Deirdre Murphy ALAMEDDINE,
Appellant

v.

Jihad ALAMEDDINE,
Appellee

From the 408th Judicial District Court, Bexar County, Texas
Trial Court No. 2004-CI-18273
Honorable Carol H. Knight-Sheen, Judge Presiding

PER CURIAM
 
Sitting:            Alma L. López, Chief Justice
Catherine Stone, Justice
Sarah B. Duncan, Justice
 
Delivered and Filed:   December 7, 2005

DISMISSED FOR WANT OF PROSECUTION
            The clerk’s record was due to be filed in this appeal on October 3, 2005.  On that date, the
trial court clerk filed a notification of late record stating that the clerk’s record had not been filed
because appellant is not entitled to appeal without paying the fee for the preparation of the clerk’s
record, and appellant had failed to pay the fee.  Our records reflected that the appellant filed an
affidavit of inability to pay the costs of the appeal; however, the trial court timely sustained the
contest to the affidavit and ordered the appellant to pay the costs of the appeal.  See Tex. R. App. P.
20.
            On October 7, 2005, we ordered appellant to provide proof that the clerk’s fee had been paid
or arrangements had been made to pay the clerk’s fee.  On October 17, 2005, appellant responded
with an advisory that a hearing had been set on her motion for new trial.  In view of the pending
hearing, we extended the date for appellant to respond to our order of October 7, 2005, and ordered
appellant to respond no later than November 7, 2005.  Our order stated that if appellant failed to
respond within the time provided, the appeal would be dismissed for want of prosecution. See Tex.
R. App. P. 37.3(b).  
            On October 31, 2005, a copy of the trial court’s order denying appellant’s motion for new
trial was filed in this court.  Appellant has not responded to our order.  Accordingly, this appeal is
dismissed for want of prosecution.
                                                                                    PER CURIAM